Pursuant to GCR 1963, 853.2(4), in lieu of granting leave to appeal, the order of the Attorney Discipline Board dated September 30, 1983, is modified to the extent that it bars the respondent during his period of suspension from working as an "agent, clerk or employee” of a licensed attorney. Insofar as those activities do not require a license to practice law in Michigan, prohibiting respondent from engaging in those activities as a part of his suspension exceeds the board’s power of suspension pursuant to GCR 1963, 955(2). In all other respects leave to appeal is denied.
Williams, C.J., not participating.